        Case 1:20-cv-00976-RB-SMV Document 8 Filed 12/04/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ANTHONY OVEIDE,

       Plaintiff,

v.                                                                      No. 20-cv-0976 RB-SMV

CENTRAL NEW MEXICO CORRECTIONAL FACILITY,

       Defendant.

                       ORDER EXTENDING PAYMENT DEADLINE

       THIS MATTER is before the Court on Plaintiff Anthony Oveide’s response regarding the

initial partial filing fee [Doc. 7], filed on November 30, 2020. Plaintiff is incarcerated and

proceeding pro se in this civil rights action pro se. Pursuant to 28 U.S.C. § 1915(b)(1), the Court

previously directed Plaintiff to pay $23.20 by December 11, 2020. [Doc. 5]. Plaintiff responded

that his average monthly deposits were inflated by a $200 gift from his grandmother and that he is

saving his money to purchase a sweat suit from the prison commissary. [Doc. 7]. The in forma

pauperis statute requires the Court to consider all transactions “for the 6-month period immediately

preceding the filing of the complaint” and cannot disregard the $200 gift.              28 U.S.C.

§ 1915(b)(1)(B). The Tenth Circuit has also held that “[w]hen a prisoner has sufficient income

to pay a monthly partial filing fee and instead spends his money on amenities at the prison canteen,

he cannot be excused for failing to make the required partial payments.” Cosby v. Meadors, 351

F.3d 1324, 1327 (10th Cir. 2003). Accordingly, the Court declines to waive the initial partial

payment but will extend the payment deadline through January 11, 2021.
       Case 1:20-cv-00976-RB-SMV Document 8 Filed 12/04/20 Page 2 of 2




       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Response [Doc. 7]

requesting a waiver of the initial partial payment be DENIED; but the deadline for Plaintiff to

make his $23.20 partial payment is extended through January 11, 2021.

       IT IS SO ORDERED.



                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge




                                              2
